Opinion of the Court by
Judge Clay —
Dismissing the appeal.
Appellant sued the National Seed Company in the Bell circuit court for breach of warranty in the sale of grass seed. The company is a corporation with its principal place of business in Louisville, and its president was served with process there.„ The company appeared for the sole purpose of quashing the summons. Its motion was sustained, and an order was entered quashing the summons and the return thereon. From that order this appeal is prosecuted.
Only a final order is appealable. Allison v. Taylor, 3 T. B. Mon. 7; Harding v. Harding, 145 Ky. 315, 140 S. W. 533. An order merely quashing a return on the summons and not followed by a judgment disposing of the action is not a final order from which an appeal will lie. Wearen v. Smith, 80 Ky. 216; Winn v. Carter Dry Goods Co., 43 S. W. 436; Edmonds v. David G. Evans & Co., 168 Ky. 393, 182 S. W. 207. An appeal from an order that is not final will be dismissed without prejudice. Howard v. Louisville & N. R. Co., 32 S. W. 746.
Appeal dismissed.